Exhibit 10.21


TRUST AGREEMENT
OF
BC EXCHANGE [l] DST,
a Delaware statutory trust


DATED AS OF
[l], [l]


BY AND AMONG


BC EXCHANGE [l] TRS LLC,
a Delaware limited liability company,
AS DEPOSITOR,
BC EXCHANGE [l] MANAGER LLC,
a Delaware limited liability company,
AS MANAGER & SIGNATORY TRUSTEE,


AND


THE CORPORATION TRUST COMPANY,
AS DELAWARE TRUSTEE









--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
ARTICLE 1 DEFINITIONS AND INTERPRETATION
2


Section 1.1
Definitions
2


ARTICLE 2 GENERAL MATTERS
5


Section 2.1
Organizational Matters
5


Section 2.2
Declaration of Trust and Statement of Intent
6


Section 2.3
Purposes
6


ARTICLE 3 PROVISIONS RELATING TO TAX TREATMENT
6


Section 3.1
Article 3 Supersedes All Other Provisions of this Trust Agreement
6


Section 3.2
Provisions Relating to Tax Treatment
6


ARTICLE 4 CONCERNING THE DELAWARE TRUSTEE AND THE SIGNATORY TRUSTEE
8


Section 4.1
Power and Authority of the Delaware Trustee
8


Section 4.2
Delaware Trustee May Request Direction
8


Section 4.3
Delaware Trustee’s Capacity
9


Section 4.4
Duties
9


Section 4.5
Indemnification
9


Section 4.6
Removal; Resignation; Succession
10


Section 4.7
Fees and Expenses
11


Section 4.8
Signatory Trustee
11


ARTICLE 5 CONCERNING THE MANAGER
11


Section 5.1
Power and Authority
11


Section 5.2
Manager’s Capacity
12


Section 5.3
Duties
12


Section 5.4
Indemnification
13


Section 5.5
Fees and Expenses
14


Section 5.6
Sale of Trust Estate by Manager Is Binding
14


Section 5.7
Removal/ Resignation; Succession
14


ARTICLE 6 BENEFICIAL INTERESTS
15


Section 6.1
Issuance of Class 1 and Class 2 Beneficial Interests
15


Section 6.2
Ownership Records
16


Section 6.3
[Intentionally Omitted]
16


Section 6.4
Restrictions on Transfer
16


Section 6.5
Conditions to Admission of New Beneficial Owners
17


Section 6.6
Limit on Number of Beneficial Owners
17


Section 6.7
Representations and Acknowledgments of Beneficial Owners
17


Section 6.8
Status of Relationship
18


Section 6.9
No Legal Title to Trust Estate
18


Section 6.10
In-Kind Distributions
18


Section 6.11
Rights and Powers of Class 2 Beneficial Owner Prior to Conversion Notice
18


Section 6.12
Issuance of Conversion Notice
18


Section 6.13
Rights and Powers of Class 1 Beneficial Owners
19





i



--------------------------------------------------------------------------------





Section 6.14
Contributions by the Class 1 Beneficial Owners; Reduction in Class 2 Beneficial
Interest
19


ARTICLE 7 DISTRIBUTIONS AND REPORTS
19


Section 7.1
Payments From Trust Estate Only
19


Section 7.2
Operating Account
19


Section 7.3
Distributions in General
20


Section 7.4
Distribution Upon Dissolution
20


Section 7.5
Cash and other Accounts; Reports by the Manager
20


ARTICLE 8 RELIANCE; REPRESENTATIONS; COVENANTS
20


Section 8.1
Good Faith Reliance
20


Section 8.2
No Representations or Warranties as to Certain Matters
21


ARTICLE 9 TERMINATION
22


Section 9.1
Termination in General
22


Section 9.2
Termination to Protect and Conserve Trust Estate
22


Section 9.3
Sale of the Trust Estate
22


Section 9.4
Distribution upon Sale or Transfer Distribution
23


Section 9.5
Certificate of Cancellation
23


ARTICLE 10 MISCELLANEOUS
23


Section 10.1
Limitations on Rights of Others
23


Section 10.2
Successors and Assigns
24


Section 10.3
Usage of Terms
24


Section 10.4
Headings
24


Section 10.5
Amendments
24


Section 10.6
Notices
24


Section 10.7
Governing Law
26


Section 10.8
Counterparts
26


Section 10.9
Severability
26


Section 10.10
Signature of Beneficial Owners
26


Section 10.11
Arbitration
26









ii



--------------------------------------------------------------------------------






TRUST AGREEMENT
OF
BC EXCHANGE [l] DST,
A DELAWARE STATUTORY TRUST
This TRUST AGREEMENT, dated as of [l], [l] (as the same may be amended or
supplemented from time to time, this “Trust Agreement”) of BC Exchange [l] DST
(the “Trust”), is made by and among BC Exchange [l] TRS LLC, a Delaware limited
liability company (as the “Depositor”), BC Exchange [l] Manager LLC, a Delaware
limited liability company, as Manager and Signatory Trustee, and the Corporation
Trust Company of Delaware (“CTC”) as Delaware Trustee.
RECITALS
A.    On [l], [l], the Trust purchased from [l], a [l] (the “Seller”) that
certain real property located in [l] as more particularly described on Exhibit A
(the “Land Parcel”; together with all of Predecessor Owner’s right, title and
interest in and to (A) the adjacent streets, roads, alleys, strips, gores,
easements, rights of ingress or egress, rights-of-way, reversionary rights, and
any other interests in, on, or to any land, highway, street, road or avenue,
open or proposed, in, on, across, in front of, abutting or adjoining the Land
Parcel, and any awards made or to be made in connection therewith, and (B) the
air rights or development rights, if any, owned by Predecessor Owner
appertaining to or otherwise benefitting the Land Parcel, and together with all
of the Predecessor Owner’s right, title and interest, if any, in all buildings,
structures, fixtures and improvements located on the Land Parcel, collectively,
the “Real Estate”).
B.    Concurrent with the acquisition of the Real Estate, the Real Estate became
subject to the Master Lease (as hereinafter defined).
C.    It is anticipated that certain Persons (as hereinafter defined) will
acquire Class 1 Beneficial Interests (as hereinafter defined) in the Trust in
exchange for payment of money to the Trust and become Class 1 Beneficial Owners
(as hereinafter defined) in accordance with the provisions of this Trust
Agreement, which money will be distributed to the Depositor (as hereinafter
defined) in whole or partial redemption of the Beneficial Interest held by the
Depositor.
E.    The Trust will retain BC Exchange [l] Manager LLC, a Delaware limited
liability company, as the Manager of the Trust to undertake certain actions and
perform certain duties that would otherwise be performed by the Trust.
NOW, THEREFORE, in consideration of the mutual agreements contained in this
Trust Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATION









--------------------------------------------------------------------------------





Section 1.1    Definitions. Capitalized terms used in this Trust Agreement shall
have the following meanings:
“Acquisition Agreement” has the meaning given to such term in Recital A.
“Acquisition Date” means the date on which the Trust acquires the Real Estate.
“Acquisitions” has the meaning given to such term in Recital A.
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract, or otherwise;
and the terms “controlling” and “controlled” shall have meanings correlative to
the foregoing.
“Beneficial Interest” means a beneficial interest in the Trust, as such term is
used in the Statutory Trust Act, all of which interests shall be either Class 1
Beneficial Interests (which may, for the avoidance of doubt, be issued in
multiple types as described herein) or Class 2 Beneficial Interests.
“Beneficial Owner” means each Person who, at the time of determination, holds a
Beneficial Interest as reflected on the most recent Ownership Records.
“Business Day” is any day other than on Saturday, Sunday or legal holiday in the
State of Delaware.
“CTC” means the Corporation Trust Company.
“Cause” shall mean willful misconduct, bad faith, fraud or gross negligence, as
determined by arbitration under the procedures described in Section 10.11.
“Certificate of Trust” means the certificate of trust of the Trust in
substantially the form of Exhibit C.
“Class 1 Beneficial Interests” means the Beneficial Interests held by the
Investors.
“Class 2 Beneficial Interest” means the Beneficial Interest held by the
Depositor.
“Class 1 Beneficial Owners” means the Investors.
“Class 2 Beneficial Owner” means the Depositor.
“Closing Date” means that date of the first sale of Beneficial Interests in the
Trust to the Investors.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.


2



--------------------------------------------------------------------------------





“Conversion Notice” means the notice, in substantially the form of Exhibit G,
issued by the Depositor to the Delaware Trustee and the Manager stating that the
provisions of Section 3.2(c) shall become effective upon receipt of the notice
by the Delaware Trustee.
“Delaware Trustee” means the Person serving, at the time of determination, as
the Delaware Trustee under this Trust Agreement. As of the Effective Date, the
Delaware Trustee is CTC.
“Effective Date” means the date of this Trust Agreement as specified in the
introductory paragraph of this Trust Agreement.
“Exhibit” means an exhibit attached to this Trust Agreement, unless otherwise
specified.
“Investors” means the purchasers of Class 1 Beneficial Interests in the Trust.
“LP” has the meaning given to such term in Section 9.2.
“Manager” means the Person serving, at the time of determination, as the manager
under this Trust Agreement. As of the Effective Date, the Manager is BC Exchange
[l] Manager LLC, a Delaware limited liability company.
“Manager Covered Expenses” has the meaning given to such term in Section 5.4.
“Manager Indemnified Persons” has the meaning given to such term in Section 5.4.
“Master Lease” means that master lease agreement between the Master Tenant and
the Trust, relating to the Real Estate, together with all amendments,
supplements and modifications thereto.
“Master Tenant” means BC Exchange [l] Master Tenant LLC, a Delaware limited
liability company.
“Offered Interest” means a Class 1 Beneficial Interest, or portion thereof, that
is being offered for sale pursuant to a Third-Party Offer.
“Offerees” means, with respect to a Third-Party Offer, the Manager and each
Class 1 Beneficial Owner other than the Selling Beneficial Owner.
“Ownership Records” means the records maintained by the Manager, substantially
in the form of Exhibit D, indicating from time to time the name, mailing
address, and Percentage Share of each Beneficial Owner, which records shall
initially indicate the Depositor as the sole Beneficial Owner and shall be
revised by the Manager contemporaneously to reflect the issuance of Beneficial
Interests in accordance with this Trust Agreement, changes in mailing addresses,
or other changes.
“Percentage Share” means, for each Beneficial Owner, the percentage of the
aggregate Beneficial Interests in the Trust held by such Beneficial Owner as
reflected on the most recent Ownership Records. For the avoidance of doubt, the
sum of (i) the Percentage Share of the Class 1 Beneficial Interests and (ii) the
Percentage Share of the Class 2 Beneficial Interests at all times shall be one
hundred percent (100%).
“Permitted Investment” has the meaning set forth in Section 7.3.


3



--------------------------------------------------------------------------------





“Permitted Transfer” means (a) the transfer of a Class 1 Beneficial Interest (i)
by devise, descent or by operation of law upon the death of a Class 1 Beneficial
Owner or the member, partner, or stockholder of a Class 1 Beneficial Owner or
(ii) by an individual to a trust or other entity created for estate planning
purposes primarily for the benefit of such individual or (b) the transfer of a
Class 2 Beneficial Interest by the Depositor to an Affiliate.
“Person” means a natural person, corporation, limited partnership, general
partnership, joint stock company, joint venture, association, company, trust,
bank trust company, land trust, business trust, statutory trust or other
organization, whether or not a legal entity, and a government or agency or
political subdivision thereof.
“Purchase Agreement” means the agreement to be entered into by the Trust
(through the Manager) and each Investor with respect to the acquisition of Class
1 Beneficial Interests by the Investors.
“Real Estate” has the meaning given to such term in Recital A.
“Regulations” means U.S. Treasury Regulations promulgated under the Code.
“Reserves” has the meaning given to such term in Section 7.3.
“ROFR Notice” has the meaning given to such term in Section 6.4(a).
“Secretary of State” has the meaning given to such term in Section 2.1(b).
“Section” means a section of this Trust Agreement, unless otherwise specified.
“Securities Act” means the Securities Act of 1933, as amended.
“Selling Beneficial Owner” means a Class 1 Beneficial Owner who receives a
Third-Party Offer.
“Signatory Trustee” has the meaning given to such term in Section 4.8.
“Statutory Trust Act” has the meaning given to such term in Recital B.
“Third-Party Offer” means an offer, whether solicited or unsolicited, to
purchase all or a portion of a Class 1 Beneficial Interest or a controlling
ownership interest in the Selling Beneficial Owner that (a) is for a specified
price and stated terms, (b) is made by a Person, identified therein by name and
address and (c) contains all terms and conditions of the proposed purchase and
sale thereof.
“Transaction Documents” means the Trust Agreement (including all agreements the
forms of which are attached as exhibits thereto), the Purchase Agreement, the
Master Lease, together with any other documents to be executed in furtherance of
the investment activities of the Trust.
“Transfer Distribution” has the meaning given to such term in Section 9.2.


4



--------------------------------------------------------------------------------





“Trust” means BC Exchange [l] DST, a Delaware statutory trust formed by and in
accordance with, and governed by, this Trust Agreement.
“Trust Agreement” has the meaning given to such term in the introductory
paragraph of this Trust Agreement.
“Trust Year” means (i) initially, the period of time commencing on the
Acquisition Date and ending on the date that is twelve (12) months later and
(ii) subsequently, each successive twelve (12) month period thereafter.
“Trustee Covered Expenses” has the meaning given to such term in Section 4.5.
“Trustee Indemnified Persons” has the meaning given to such term in Section 4.5.
“Trust Estate” means all of the Trust’s right, title, and interest in and to the
Master Lease, the Real Estate, and any and all other property and assets
(whether tangible or intangible) in which the Trust at any time has any right,
title or interest.
ARTICLE 2
GENERAL MATTERS


Section 2.1    Organizational Matters.
(a)    CTC is hereby appointed as the Delaware Trustee, and CTC hereby accepts
such appointment.
(b)    The Depositor hereby authorizes and directs the Delaware Trustee to
execute and file the Certificate of Trust in the office of the Secretary of
State of the State of Delaware (the “Secretary of State”), and authorizes the
Delaware Trustee to execute and file in the office of the Secretary of State
such certificates as may from time to time be required under the Statutory Trust
Act or any other Delaware law.
(c)    The name of the Trust is “BC Exchange [l] DST.” The Manager shall have
full power and authority, and is hereby authorized, to conduct the activities of
the Trust, execute and deliver all documents (including, without limitation, the
Transaction Documents) for or on behalf of the Trust, and cause the Trust to sue
or be sued under its name. Any reference to the Trust shall be a reference to
the statutory trust formed pursuant to the Certificate of Trust and this Trust
Agreement and not to the Delaware Trustee, the Signatory Trustee or the Manager
individually or to the officers, agents or employees of the Trust, the Delaware
Trustee, the Signatory Trustee or the Manager.
(d)    The principal office of the Trust, and such additional offices as the
Manager may determine to establish, shall be located at such places inside or
outside of the State of Delaware as the Manager shall designate from time to
time. As of the Effective Date, the principal office of the Trust is located c/o
the Manager at 518 17th Street, 17th Floor, Denver, CO 80202.


5



--------------------------------------------------------------------------------





(e)    Legal title to the Trust Estate shall be vested in the Trust as a
separate legal entity.
Section 2.2    Declaration of Trust and Statement of Intent.
(a)    The Trust hereby declares that it shall hold the Trust Estate in trust
for the benefit of the Beneficial Owners upon the terms set forth in this Trust
Agreement.
(b)    It is the intention of the parties that the Trust constitute a “statutory
trust,” the Delaware Trustee is a “trustee,” the Manager is an “agent” of the
Trust, the Signatory Trustee is a co-trustee (subject to the limitations
provided for in Section 4.8), the Beneficial Owners are “beneficial owners,” and
this Trust Agreement is the “governing instrument” of the Trust, each within the
respective meaning of such term as provided in or as used in the Statutory Trust
Act.
Section 2.3    Purposes. The purposes of the Trust are to engage in the
following activities: (a) to acquire the Real Estate; (b) to enter into, perform
its obligations and enjoy its entitlements under the Master Lease; (c) to hold
for investment and eventually dispose of the Real Estate; and (d) to take only
such other actions as the Manager deems necessary to carry out the foregoing.
ARTICLE 3
PROVISIONS RELATING TO TAX TREATMENT


Section 3.1    Article 3 Supersedes All Other Provisions of this Trust
Agreement. This Article 3 contains certain provisions intended to achieve the
desired treatment of the Trust and Beneficial Interests for United States
federal income tax purposes. To the extent of any inconsistency between this
Article 3 and any other provision of this Trust Agreement, this Article 3 shall
supersede and be controlling; provided, for the avoidance of doubt, that nothing
in this Article 3 shall limit or impair the Trust’s power and authority to
execute and deliver, and to perform its obligations under, the Transaction
Documents, and further provided that the requirements of this Article 3 shall be
enforceable to the maximum extent permissible under the Statutory Trust Act.
Section 3.2    Provisions Relating to Tax Treatment.
(a)    Prior to the issuance of the Conversion Notice, the sole Beneficial Owner
of the Trust shall be the Depositor. The rights of the Depositor (as the Class 2
Beneficial Owner) with respect to the assets and property held by the Trust, as
provided in Section 6.11, are such that the Trust will be characterized at such
time as a “business entity” within the meaning of Regulation Section 301.7701-3.
Because the Depositor will be the sole Beneficial Owner, the Trust will be
characterized as a disregarded entity, and all assets and property of the Trust
shall be treated for Federal income tax purposes as assets and property of the
Depositor.
(b)    Upon the issuance of the Conversion Notice, the special rights of
Depositor (as the Class 2 Beneficial Owner) set forth in Section 6.11 will
terminate, as set forth in Section 6.12, and the Depositor will have the same
rights as any Class 1 Beneficial Owner. At that time, the Depositor will be
deemed for Federal income tax purposes to have transferred the Real Estate


6



--------------------------------------------------------------------------------





to a separate entity, the Trust, which will be classified for Federal income tax
purposes as specified in Section 3.2(c).
(c)    It is the intention of the parties to this Trust Agreement that upon and
at all times after the issuance of the Conversion Notice the Trust shall
constitute an investment trust pursuant to Regulation Section 301.7701-4(c) and
each Beneficial Owner shall be treated as a “grantor” within the meaning of Code
Section 671. As such, the parties further intend that each Beneficial Owner
shall be treated for Federal income tax purposes as if it holds a direct
ownership interest in the Real Estate. Each Beneficial Owner agrees to report
its interest in the Trust in a manner consistent with the foregoing and
otherwise not to take any action that would be inconsistent with the foregoing.
Upon and after issuance of the Conversion Notice, none of the Delaware Trustee,
the Signatory Trustee, the Manager, the Beneficial Owners and/or the Trust shall
have power and authority, or shall be authorized, and each of them is hereby
expressly prohibited from taking, and none of them shall be allowed to take, any
of the following actions, if the effect would be that such action or actions
would constitute a power under the Trust Agreement to “vary the investment of
the certificate holders” under Regulations Section 301.7701-4(c)(1) and Rev.
Rul. 2004-86:
(i)    sell, transfer or exchange the Real Estate except as required under
Article 9;
(ii)    reinvest any monies of the Trust, except to make modifications or
repairs to the Real Estate permitted under this Trust Agreement or in accordance
with Section 7.3;
(iii)    renegotiate the terms of any loan or enter into new financing;
(iv)    renegotiate any lease or enter into new leases, except in the case of
the tenant’s bankruptcy or insolvency;
(v)    make modifications to the Real Estate (other than minor non-structural
modifications) unless required by law;
(vi)    accept any capital from a Beneficial Owner (other than capital from an
Investor that will be distributed to the Depositor and reduce the Depositor’s
Percentage Share); or
(vii)    take any other action which would in the opinion of tax counsel to the
Trust cause the Trust to be treated as a business entity for federal income tax
purposes; or.
The Trust shall hold the Trust Estate for investment purposes and only lease the
Real Estate to the Master Tenant. The activities of the Trust with respect to
the Trust Estate shall be limited to the activities which are customary services
in connection with the maintenance and repair of the Real Estate and none of the
Delaware Trustee, the Signatory Trustee, Beneficial Owners, the Manager nor
their agents shall provide non-customary services, as such term is defined in
Code Sections 512 and 856 and Rev. Rul. 75-374, 1975-2 C.B. 261. The Trust shall
conduct no business other than as specifically set forth in this Section 3.2.
Without limiting the generality of the foregoing, upon and after issuance of the
Conversion Notice, (A) none of the Delaware Trustee, the Signatory Trustee,


7



--------------------------------------------------------------------------------





the Manager, the Beneficial Owners and the Trust shall have any power or
authority to undertake any actions that are not permitted to be undertaken by an
entity that is treated as a “trust” within the meaning of Regulations Section
1.7701-4 and not treated as a “business entity” within the meaning of
Regulations Section 1.7701-3, and (B) this Trust Agreement shall be interpreted
and enforced so as to be in compliance with the requirements of Rev. Rul.
2004-86, 2004-33 I.R.B. 191.
For Federal income tax purposes, after issuance of the Conversion Notice, the
Trust is intended to be and shall constitute an investment trust pursuant to
Regulations Section 301.7701-4(c) and a “grantor trust” under Subpart E of Part
1, Subchapter J of the Code (Code Sections 671 - 679) and shall not constitute a
“business entity.”
ARTICLE 4
CONCERNING THE DELAWARE TRUSTEE AND THE SIGNATORY TRUSTEE


Section 4.1    Power and Authority of the Delaware Trustee. The Delaware Trustee
shall have the power and authority, and is hereby authorized and empowered, to
(a) accept legal process served on the Trust in the State of Delaware; and (b)
execute any certificates that are required to be executed under the Statutory
Trust Act and file such certificates in the office of the Secretary of State,
and take such action or refrain from taking such action under this Trust
Agreement as may be directed in a writing delivered to the Delaware Trustee by
the Manager; provided, however, that the Delaware Trustee shall not be required
to take or to refrain from taking any such action if the Delaware Trustee shall
believe, or shall have been advised by counsel, that such performance is likely
to involve the Delaware Trustee in personal liability or to result in personal
liability to the Delaware Trustee, or is contrary to the terms of this Trust
Agreement or of any document contemplated hereby to which the Trust or the
Delaware Trustee is or becomes a party or is otherwise contrary to law. The
Manager agrees not to instruct the Delaware Trustee to take any action or to
refrain from taking any action that is contrary to the terms of this Trust
Agreement or of any document contemplated hereby to which the Trust or the
Delaware Trustee is or becomes party or that is otherwise contrary to law. Other
than as expressly provided for in this Trust Agreement, the Delaware Trustee
shall have no duty to take any action for or on behalf of the Trust.
Section 4.2    Delaware Trustee May Request Direction. If at any time the
Delaware Trustee determines that it requires or desires guidance regarding the
application of any provision of this Trust Agreement or any other document, or
regarding action that must or may be taken in connection herewith or therewith,
or regarding compliance with any direction it received under this Trust
Agreement, then the Delaware Trustee may deliver a notice to a court of
applicable jurisdiction or, in the Delaware Trustee’s sole and absolute
discretion, to an arbitrator in accordance with Section 10.11, requesting
written instructions as to the desired course of action, and such instructions
from the court or arbitrator shall constitute full and complete authorization
and protection for actions taken and other performance by the Delaware Trustee
in reliance thereon. Until the Delaware Trustee has received such instructions
after delivering such notice, it shall be fully protected in refraining from
taking any action with respect to the matters described in such notice.


8



--------------------------------------------------------------------------------





Section 4.3    Delaware Trustee’s Capacity. In accepting the trust hereby
created, CTC acts solely as Delaware Trustee under this Trust Agreement and not
in its individual capacity, serves the Trust solely to fulfill the Trust’s
obligation pursuant to Section 3807(a) of the Statutory Trust Act to have at
least one trustee who has its principal place of business in the State of
Delaware, and all Persons having any claim against the Delaware Trustee by
reason of the transactions contemplated by this Trust Agreement, the Transaction
Documents, or any other document shall look only to the Trust Estate for payment
or satisfaction thereof. Notwithstanding any provision of this Trust Agreement
or any other document to the contrary, under no circumstances shall CTC, in its
individual capacity or in its capacity as Delaware Trustee, (a) have any duty to
choose or supervise, nor shall it have any liability for the actions or
inactions of, the Manager or any officer, manager, employee, or other Person
(other than CTC and its own employees), or (b) be liable or responsible for, or
obligated to perform, any contract, representation, warranty, obligation or
liability of the Trust, the Manager, or any officer, manager, employee, or other
Person (other than CTC and its own employees); provided, however, that this
limitation shall not protect CTC against any liability to the Beneficial Owners
to which it would otherwise be subject by reason of its willful misconduct, bad
faith, fraud or gross negligence in the performance of its duties under this
Trust Agreement.
Section 4.4    Duties. None of the Delaware Trustee, CTC or any successor
Delaware Trustee shall have any duty or obligation under or in connection with
this Trust Agreement, the Trust, or any transaction or document contemplated by
this Trust Agreement, except as expressly provided by the terms of this Trust
Agreement, and no implied duties or obligations shall be read into this Trust
Agreement against the Delaware Trustee, CTC or any successor Delaware Trustee.
The right of the Delaware Trustee to perform any discretionary act enumerated in
this Trust Agreement shall not be construed as a duty. To the fullest extent
permitted by applicable law, including without limitation Section 3806 of the
Statutory Trust Act, the Delaware Trustee’s, CTC’s or any successor Delaware
Trustee’s duties (including fiduciary duties) and liabilities relating thereto
to the Trust and the Beneficial Owners shall be restricted to those duties
(including fiduciary duties) expressly set forth in this Trust Agreement and
liabilities relating thereto.
Section 4.5    Indemnification. The Class 1 Beneficial Owners, jointly and
severally, hereby agree to (a) reimburse the Delaware Trustee, CTC and/or any
successor Delaware Trustee for all reasonable expenses (including reasonable
fees and expenses of counsel and other professionals), incurred in connection
with the negotiation, execution, delivery, or performance of, or exercise of
rights or powers under, this Trust Agreement, (b) to the fullest extent
permitted by law, indemnify, defend and hold harmless the Delaware Trustee, CTC
and/or any successor Delaware Trustee, and the officers, directors, employees
and agents of the Delaware Trustee and/or any successor Delaware Trustee
(collectively, including the Delaware Trustee, CTC and/or any successor Delaware
Trustee in its individual capacity, the “Trustee Indemnified Persons”) from and
against any and all losses, damages, liabilities, claims, actions, suits, costs,
expenses, disbursements (including the reasonable fees and expenses of counsel
and other professionals), taxes and penalties of any kind and nature whatsoever
(collectively, “Trustee Covered Expenses”), to the extent that such Trustee
Covered Expenses arise out of or are imposed upon or asserted at any time
against


9



--------------------------------------------------------------------------------





any such Trustee Indemnified Persons, including without limitation on the basis
of ordinary negligence on the part of any such Trustee Indemnified Persons, with
respect to or in connection with this Trust Agreement, the Trust, or any
transaction or document contemplated hereby; provided, however, that the
Beneficial Owners or the Trust shall not be required to indemnify a Trustee
Indemnified Person for Trustee Covered Expenses to the extent such Trustee
Covered Expenses result from the willful misconduct, bad faith, fraud or gross
negligence of such Trustee Indemnified Person, and (c) to the fullest extent
permitted by law, advance to each such Trustee Indemnified Person Trustee
Covered Expenses incurred by such Trustee Indemnified Person in defending any
claim, demand, action, suit or proceeding, in connection with this Trust
Agreement, the Trust, or any transaction or document contemplated hereby, prior
to the final disposition of such claim, demand, action, suit or proceeding only
upon receipt by any Class 1 Beneficial Owner of an undertaking, by or on behalf
of such Trustee Indemnified Person, to repay such amount if a court of competent
jurisdiction renders a final, nonappealable judgment that includes a specific
finding of fact that such Trustee Indemnified Person is not entitled to be
indemnified therefor under this Section 4.5. The obligations of the Class 1
Beneficial Owners under this Section 4.5 shall survive the resignation or
removal of the Delaware Trustee, shall survive the dissolution and termination
of the Trust, and shall survive the termination, amendment, supplement, and/or
restatement of this Trust Agreement. The obligations of the Class 1 Beneficial
Owners under this Section 4.5 shall be personal obligations irrespective of the
sufficiency or insufficiency of the Trust Estate to satisfy any such
obligations; provided, however, that the Manager shall utilize income from the
Trust Estate to satisfy any such obligations prior to seeking contribution from
the Beneficial Owners, which will reduce amounts that would otherwise be
distributable to the Beneficial Owners. For the avoidance of doubt, pursuant to
Section 3803(b) of the Statutory Trust Act, the Delaware Trustee shall not be
liable to any person other than the Trust or a beneficiary of the Trust for any
act, omission or obligation of the Trust or any trustee thereof and all persons
having any claim against Statutory Trust Act by reason of the transactions
contemplated by this Trust Agreement or any other agreement or instrument
related to the Trust shall look only to the Trust Estate for payment or
satisfaction thereto.
Section 4.6    Removal; Resignation; Succession. The Delaware Trustee may resign
at any time by giving at least sixty (60) days’ prior written notice to the
Manager. The Manager may at any time remove the Delaware Trustee for Cause by
written notice to the Delaware Trustee. Cause shall only result from the willful
misconduct, bad faith, fraud or gross negligence of the Delaware Trustee, as
determined by arbitration under the procedures described in Section 10.11. Such
resignation or removal shall be effective upon the acceptance of appointment by
a successor Delaware Trustee, as hereinafter provided. In case of the removal or
resignation of a Delaware Trustee, the Manager may appoint a successor by
written instrument. If a successor Delaware Trustee shall not have been
appointed within sixty (60) days after the giving of such notice, the Delaware
Trustee or any of the Beneficial Owners may apply to any court of competent
jurisdiction in the United States to appoint a successor Delaware Trustee to act
until such time, if any, as a successor shall have been appointed as provided
above. Any successor so appointed by such court shall immediately and without
further act be superseded by any successor appointed as provided


10



--------------------------------------------------------------------------------





above within one (1) year from the date of the appointment by such court. Any
successor, however appointed, shall execute and deliver to its predecessor
Delaware Trustee an instrument accepting such appointment, and thereupon such
successor, without further act, shall become vested with all the estates,
properties, rights, powers, duties and trusts of the predecessor Delaware
Trustee in the trusts under this Trust Agreement with like effect as if
originally named the Delaware Trustee in this Trust Agreement; provided,
however, that the predecessor Delaware Trustee shall take all action required to
transfer title to the Trust Estate to such successor Delaware Trustee and upon
the written request of such successor, such predecessor shall execute and
deliver an instrument transferring to such successor, upon the trusts in this
Trust Agreement expressed, all the estates, properties, rights, powers, duties
and trusts of such predecessor, and such predecessor shall duly assign,
transfer, deliver and pay over to such successor all monies or other property
then held by such predecessor upon the trusts in this Trust Agreement expressed.
Any right of the Beneficial Owners against a predecessor Delaware Trustee in its
individual capacity shall survive the resignation or removal of such
predecessor, shall survive the dissolution and termination of the Trust, and
shall survive the termination, amendment, supplement, and/or restatement of this
Trust Agreement.
Any successor Delaware Trustee, however appointed, shall be a bank or trust
company satisfying the requirements of Section 3807(a) of the Statutory Trust
Act. Any corporation into which the Delaware Trustee may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which such Delaware Trustee shall be a
party, or any corporation to which substantially all the corporate trust
business of the Delaware Trustee may be transferred, shall, subject to the
preceding sentence, be the Delaware Trustee under this Trust Agreement without
further act.
Section 4.7    Fees and Expenses. The Delaware Trustee shall receive as
compensation for its services under this Trust Agreement such fees as have been
reasonably approved by the Manager. The Delaware Trustee shall not have any
obligation by virtue of this Trust Agreement to spend any of its own funds, or
to take any action that could result in its incurring any cost or expense.
Section 4.8    Signatory Trustee. The Manager will appoint in its sole
discretion, and at all times, a co-trustee to serve with the Delaware Trustee
for the purpose of performing all obligations and duties other than fulfilling
the Trust’s obligations pursuant to Section 3807(a) of the Statutory Trust Act,
including, but not limited to executing any documentation that may require the
signature of more than one trustee of the Trust (the “Signatory Trustee”). The
Trust hereby grants the Signatory Trustee the power to act and sign documents on
behalf of the Trust pursuant to the terms of this Section 4.8. The Manager may
appoint additional Signatory Trustees and replace any Signatory Trustee. The
Signatory Trustee shall not receive any compensation for its services. The
initial Signatory Trustee shall be the Manager.
ARTICLE 5
CONCERNING THE MANAGER
Section 5.1    Power and Authority. The investment activities and affairs of the
Trust shall be managed exclusively by or under the direction of the Manager. The
Manager shall have


11



--------------------------------------------------------------------------------





the power and authority, and is hereby authorized and empowered, to manage the
Trust Estate and the investment activities and affairs of the Trust, subject to
and in accordance with the terms and provisions of this Trust Agreement,
provided that the Manager shall have no power to engage on behalf of the Trust
in any activities that the Trust could not engage in directly. The Manager shall
have the power and authority, and is hereby authorized, empowered, and directed
by the Trust, to enter into, execute and deliver, and to cause the Trust to
perform its obligations under, each of the Transaction Documents to which the
Trust is or becomes a party or signatory, and in furtherance thereof, the Class
2 Beneficial Owner, at any time prior to the issuance of the Conversion Notice,
may confirm such authorization, empowerment, and direction and otherwise direct
the Manager in connection with the investment activities and affairs of the
Trust. The Manager may freely assign its power and authority pursuant to this
Article 5.
Section 5.2    Manager’s Capacity. The Manager acts solely as an agent of the
Trust and not in its individual capacity, and all Persons having any claim
against the Manager by reason of the transactions contemplated by this Trust
Agreement, the Transaction Documents, or any other document shall look only to
the Trust Estate for payment or satisfaction thereof. Notwithstanding any
provision of this Trust Agreement to the contrary, the Manager shall not have
any liability to any Person except for its own willful misconduct, bad faith,
fraud or gross negligence.
Section 5.3    Duties.
(a)    The Manager has primary responsibility for performing the administrative
actions set forth in this Section 5.3. In addition, the Manager shall have the
obligations with respect to a potential sale of the Trust Estate set forth in
Article 9. In performing its duties under this Agreement, the Manager will act
in good faith and in the interest of the Beneficial Owners. The Manager shall
not have any duty or obligation under or in connection with this Trust
Agreement, the Trust, or any transaction or document contemplated hereby, except
as expressly provided by the terms of this Trust Agreement, and no implied
duties or obligations shall be read into this Trust Agreement against the
Manager. The right of the Manager to perform any discretionary act enumerated in
this Trust Agreement shall not be construed as a duty. To the fullest extent
permitted by applicable law, including without limitation Section 3806 of the
Statutory Trust Act, the Manager’s duties (including fiduciary duties) and
liabilities relating thereto to the Trust and the Beneficial Owners shall be
restricted to those duties (including fiduciary duties) expressly set forth in
this Trust Agreement and liabilities relating thereto.
(b)    Without limiting the generality of clause (a) above, upon and after the
issuance of the Conversion Notice, the Manager, for and on behalf of the Trust,
is hereby authorized and directed to take each of the following actions
necessary to conserve and protect the Trust Estate:
(i)    receiving the contribution of the Real Estate (subject to the existing
leases) and entering into the Master Lease;
(ii)    collecting rents and making distributions in accordance with Article 7;


12



--------------------------------------------------------------------------------





(iii)    entering into any agreement for purposes of completing tax-free
exchanges of real property with a Qualified Intermediary as defined in Section
1031 of the Code;
(iv)    notifying the relevant parties of any default by them under the
Transaction Documents; and
(v)    solely to the extent necessitated by the bankruptcy or insolvency of the
Master Tenant or any other tenant of the Real Estate, if the Trust has not
terminated under Section 9.2, entering into a new lease with respect to the Real
Estate.
The foregoing notwithstanding, from and after the issuance of the Conversion
Notice, under no circumstances shall the power or authority of the Manager
include the ability to take any actions which would cause the Trust to cease to
constitute an “investment trust” within the meaning of Regulation Section
1.7701-4(c). After issuance of the Conversion Notice, the power and authority of
the Manager shall be strictly and narrowly construed so as to preserve and
protect the status of the Trust as an “investment trust” for Federal income tax
purposes.
(c)    The Manager shall keep customary and appropriate books and records
relating to the Trust and the Trust Estate. The Manager shall maintain
appropriate books and records in order to provide reports of income and expenses
to each Beneficial Owner as necessary for such Beneficial Owner to prepare
his/her income tax returns regarding the Trust Estate.
(d)    The Manager shall promptly furnish to the Beneficial Owners copies of all
reports, notices, requests, demands, certificates, financial statements and any
other writings required to be distributed to them pursuant to the Transaction
Documents, unless the Manager reasonably believes the same to have been sent
directly to the Beneficial Owners.
(e)    The Manager shall not be required to act or refrain from acting under
this Trust Agreement if the Manager reasonably determines, or has been advised
by counsel, that such actions may result in personal liability, unless the
Manager is indemnified by the Trust and the Beneficial Owners against any
liability and costs (including reasonable legal fees and expenses) which may
result in a manner and form reasonably satisfactory to the Manager.
(f)    The Manager shall not, on its own behalf (in contrast to actions that the
Manager is required to perform on behalf of the Trust), have any duty to (i)
file, record or deposit any document or to maintain any such filing, recording
or deposit or to refile, rerecord or redeposit any such document, (ii) obtain or
maintain any insurance on the Real Estate, (iii) maintain the Real Estate, or
(iv) pay or discharge any tax levied against any part of the Trust Estate.
(g)    The Manager shall manage, control, dispose of or otherwise deal with the
Trust Estate consistent with its duties to conserve and protect the Trust
Estate, subject to any restrictions provided in this Trust Agreement.
(h)    The Manager shall provide to each Person who becomes a Beneficial Owner a
copy of this Trust Agreement at or before the time such Person becomes a
Beneficial Owner.


13



--------------------------------------------------------------------------------





(i)    The Manager shall provide to the Delaware Trustee and the Signatory
Trustee a copy of the Ownership Records contemporaneously with each revision
thereto.
Section 5.4    Indemnification. The Class 1 Beneficial Owners, jointly and
severally, hereby agree to (a) reimburse the Manager for all reasonable expenses
(including reasonable fees and expenses of counsel and other professionals),
incurred in connection with the negotiation, execution, delivery, or performance
of, or exercise of rights or powers under, this Trust Agreement, (b) to the
fullest extent permitted by law, indemnify, defend and hold harmless the
Signatory Trustee, the Manager, and the officers, directors, employees and
agents of the Signatory Trustee or the Manager (collectively, including the
Manager in its individual capacity, the “Manager Indemnified Persons”) from and
against any and all losses, damages, liabilities, claims, actions, suits, costs,
expenses, disbursements (including the reasonable fees and expenses of counsel
and other professionals), taxes and penalties of any kind and nature whatsoever
(collectively, “Manager Covered Expenses”), to the extent that such Manager
Covered Expenses arise out of or are imposed upon or asserted at any time
against any such Manager Indemnified Persons, including without limitation on
the basis of ordinary negligence on the part of any such Manager Indemnified
Persons, with respect to or in connection with this Trust Agreement, the Trust,
or any transaction or document contemplated hereby; provided, however, that the
Class 1 Beneficial Owners shall not be required to indemnify a Manager
Indemnified Person for Manager Covered Expenses to the extent such Manager
Covered Expenses result from the willful misconduct, bad faith, fraud or gross
negligence of such Manager Indemnified Person, and (c) to the fullest extent
permitted by law, advance to each such Manager Indemnified Person Manager
Covered Expenses incurred by such Manager Indemnified Person in defending any
claim, demand, action, suit or proceeding, in connection with this Trust
Agreement, the Trust, or any transaction or document contemplated hereby, prior
to the final disposition of such claim, demand, action, suit or proceeding upon
receipt by any Class 1 Beneficial Owner of an undertaking, by or on behalf of
such Manager Indemnified Person, to repay such amount unless a court of
competent jurisdiction renders a final, nonappealable judgment that includes a
specific finding of fact that such Manager Indemnified Person is not entitled to
be indemnified therefor under this Section 5.4. The obligations of the Class 1
Beneficial Owners under this Section 5.4 shall survive the resignation or
removal of the Manager, shall survive the dissolution and termination of the
Trust, and shall survive the termination, amendment, supplement, and/or
restatement of this Trust Agreement. The obligations of the Class 1 Beneficial
Owners under this Section 5.4 shall be personal obligations irrespective of the
sufficiency or insufficiency of the Trust Estate to satisfy any such
obligations; provided, however, that the Manager shall utilize income from the
Trust Estate to satisfy any such obligations prior to seeking contribution from
the Beneficial Owners, which will reduce amounts that would otherwise be
distributable to the Beneficial Owners.
Section 5.5    Fees and Expenses. The Manager shall receive as compensation for
its services as Manager under this Trust Agreement an annual fee in the amount
of one percent (1.0%) of the gross rents payable by the Master Tenant to the
Trust as landlord under the Master Lease (the “Management Fee”), which shall be
payable monthly in arrears and pro-rated for any applicable


14



--------------------------------------------------------------------------------





portion of a calendar year. The Manager shall not have any obligation by virtue
of this Trust Agreement to spend any of its own funds, or to take any action
that could result in its incurring any cost or expense.
Section 5.6    Sale of Trust Estate by Manager Is Binding. Any sale or other
conveyance of the Trust Estate or any part thereof by the Manager made for and
on behalf of the Trust pursuant to the terms of this Trust Agreement shall bind
the Trust and the Beneficial Owners and be effective to transfer or convey all
rights, title and interest of the Trust and the Beneficial Owners in and to the
Trust Estate.
Section 5.7    Removal/ Resignation; Succession. The Manager may resign at any
time by giving at least sixty (60) days’ prior written notice to the Delaware
Trustee. The Delaware Trustee may, with the prior written consent of Beneficial
Owners holding more than fifty percent (50%) of the Class 1 Beneficial
Interests, remove the Manager for Cause by providing written notice to the
Manager, and such removal shall become effective upon the acceptance of
appointment by a successor Manager, as hereinafter provided. Such notice will
provide that the Manager must either resign or, in the Manager’s sole
discretion, select a qualified arbitrator within thirty (30) days to dispute
such claim of Cause, and such claim of Cause will then be subject to arbitration
in accordance with the procedures described in Section 10.11. Cause shall only
result from the willful misconduct, bad faith, fraud or gross negligence of the
Manager, as determined by arbitration under the procedures described in Section
10.11. The Manager will be removed upon a determination of Cause. Any
resignation or removal shall be effective upon the acceptance of appointment by
a successor Manager as hereinafter provided. Any such successor Manager shall be
a nationally recognized property manager in the business of managing Class A
commercial real estate assets. In case of the removal or resignation of the
Manager, the Delaware Trustee may appoint a successor by written instrument. If
a successor Manager shall not have been appointed within sixty (60) days after
the giving of such notice, the Manager or any of the Beneficial Owners may apply
to any court of competent jurisdiction in the United States to appoint a
successor Manager to act until such time, if any, as a successor shall have been
appointed as provided above. Any successor so appointed by such court shall
immediately and without further act be superseded by a successor appointed as
provided above within one (1) year from the date of the appointment by such
court. Any successor, however appointed, shall execute and deliver to its
predecessor Manager an instrument accepting such appointment, and thereupon such
successor, without further act, shall become vested with all the rights, powers
and duties of the predecessor Manager in the trusts under this Trust Agreement
with like effect as if originally named the Manager in this Trust Agreement; but
upon the written request of such successor, such predecessor shall execute and
deliver an instrument transferring to such successor, upon the trusts in this
Trust Agreement expressed, all the rights, powers and duties of such
predecessor. Any right of the Beneficial Owners against a predecessor Manager in
its individual capacity shall survive the resignation or removal of such
predecessor Manager, shall survive the dissolution and termination of the Trust,
and shall survive the termination, amendment, supplement, and/or restatement of
this Trust Agreement.




15



--------------------------------------------------------------------------------





ARTICLE 6
BENEFICIAL INTERESTS


Section 6.1    Issuance of Class 1 and Class 2 Beneficial Interests.
(a)    The Depositor shall convey the Real Estate to the Trust, and the Trust
shall issue one hundred percent (100%) of the Class 2 Beneficial Interests to
the Depositor.
(b)    No earlier than three (3) days after the issuance of the Conversion
Notice, one or more Investors who have executed Purchase Agreement(s) shall
contribute cash to the Trust, and the Trust shall issue Class 1 Beneficial
Interests to each contributing Investor in accordance with their Percentage
Share. The Trust may issue multiple types of Class 1 Beneficial Interests. All
Class 1 Beneficial Interests, regardless of type, are considered Class 1
Beneficial Interests for the purposes of all provisions of this Trust Agreement,
and all Investors, regardless of the type of Class 1 Beneficial Interests that
they receive, are considered Investors for the purposes of all provisions of
this Trust Agreement.
(c)    Any Beneficial Owner shall agree, accept and become bound by, and subject
to, the provisions of this Trust Agreement pursuant to (i) such Beneficial
Owner’s execution of the Purchase Agreement or (ii) such Beneficial Owner’s
execution of an agreement substantially in the form of Exhibit E. In addition,
any Beneficial Owner of a Class 1 Beneficial Interest shall agree, accept and be
bound by and subject to, and shall execute and deliver (i) a Substitute Option
Agreement substantially in the form of Exhibit B and (ii) a Call Agreement
substantially in the form of Exhibit H. Each Beneficial Owner hereby
acknowledges and agrees that, in its capacity as a Beneficial Owner, it has no
ability either to (x) petition for a partition of the assets of the Trust, (y)
file a petition in bankruptcy on behalf of the Trust, or (z) take any action
that consents to, aids, supports, solicits or otherwise cooperates in the filing
of an involuntary bankruptcy proceeding involving the Trust.
Section 6.2    Ownership Records. The Manager shall at all times be the Person
at whose office notices and demands to or upon the Trust in respect of a
Beneficial Owner may be served. The Manager shall keep Ownership Records, which
shall include records of the transfer and exchange of Beneficial Interests.
Notwithstanding any provision of this Trust Agreement to the contrary, transfer
of a Beneficial Interest in the Trust, or of any right, title or interest
therein, shall occur only upon and by virtue of the entry of such transfer in
the Ownership Records. In the event of any transfer permitted under the terms of
this Trust Agreement, the Manager shall update the Ownership Records as soon as
reasonably possible thereafter. Except as specifically permitted by Section 6.4,
Section 6.5 and Section 6.6, the Beneficial Interests shall be non-transferable
and may not be negotiated, endorsed or otherwise transferred to a holder. Upon
request by the Delaware Trustee or the Signatory Trustee, the Manager shall
furnish to the Delaware Trustee and the Signatory Trustee the most current
Ownership Records containing the names, addresses and phone numbers of the Class
1 Beneficial Owners.
Section 6.3    [Intentionally Omitted].


16



--------------------------------------------------------------------------------





Section 6.4    Restrictions on Transfer.
(a)    Subject to compliance with applicable securities laws, this Section 6.4
and Section 6.5 and Section 6.6, all or any portion of the Beneficial Interest
of any Beneficial Owner may be assigned or transferred without the prior consent
of any of the Trust, the Delaware Trustee, the Signatory Trustee, the Manager,
or the other Beneficial Owners. All expenses of any such transfer shall be paid
by the assigning or transferring Beneficial Owner
(b)    Right of First Refusal. Upon the receipt of a Third-Party Offer by a
Selling Beneficial Owner, such Selling Beneficial Owner shall provide the
Depositor notice of such Third-Party Offer, together with a true, correct and
complete copy of such Third-Party Offer (collectively, the “ROFR Notice”). The
Depositor will then have the right, but not the obligation, assignable in its
sole and absolute discretion to any other Person, within ten (10) Business Days
after Depositor’s receipt of the ROFR Notice, to elect to purchase the Offered
Interest for the price and upon the terms and conditions as are contained in the
Third-Party Offer by providing notice of such election to the Selling Beneficial
Owner; provided, however, that the price that the Depositor or its assignee
shall pay for the Offered Interest shall be reduced by any broker’s fees or
commissions that would have been payable to any person under the Third-Party
Offer if the Offered Interest had been sold pursuant to the Third-Party Offer.
The giving of a ROFR Notice by a Selling Beneficial Owner to the Depositor shall
constitute a representation and warranty by the Selling Beneficial Owner to the
Offerees that the Third-Party Offer is bona fide in all respects. If the
Depositor elects to purchase or assign the right to purchase the Offered
Interest as described above, the closing on the sale of the Offered Interest
shall take place within sixty (60) days of Depositor’s election to purchase or
assign the right to purchase the Offered Interest, at a place and time to be
mutually agreed between the Selling Beneficial Owner and the Depositor or other
purchasing party. If the Depositor does not elect, within ten (10) days of
Depositor’s receipt of the ROFR Notice, to purchase or assign the right to
purchase the Offered Interest as described above, then the Selling Beneficial
Owner shall be free to sell the Offered Interest to the Person who made the
Third-Party Offer in accordance with the terms and conditions of the Third-Party
Offer; provided, that (i) if the Offered Interest will not be sold for the price
or upon the other terms and conditions stated in the Third-Party Offer for any
reason, the Offered Interest may not be sold unless and until the Depositor has
been given an opportunity to accept the revised Third-Party Offer in accordance
with the terms and conditions of the right of first refusal contained in this
Trust Agreement and (ii) the Depositor’s election not to exercise its right of
first refusal under this Trust Agreement shall not be deemed a waiver of its
rights under this Trust Agreement with respect to any other Third-Party Offers.
Any transfer in violation of this Section 6.4(b) shall, to the fullest extent
permitted by law, be null, void and of no effect whatsoever and the Trust
(through the Depositor) may enforce this Section 6.4(b), without limitation, by
injunction, specific performance or other equitable relief. Notwithstanding
anything in this Trust Agreement to the contrary, the right of first refusal
described in this Trust Agreement shall not be applicable with respect to a
Permitted Transfer.
Section 6.5    Conditions to Admission of New Beneficial Owners. Any assignee or
transferee of a Class 1 Beneficial Owner shall only become a Beneficial Owner
upon such assignee’s


17



--------------------------------------------------------------------------------





or transferee’s written acceptance and adoption of this Trust Agreement, as
manifested by its execution and delivery to the Manager of an executed agreement
substantially in the form of Exhibit E, copies of which will be provided by the
Manager to the Delaware Trustee and the Signatory Trustee.
Section 6.6    Limit on Number of Beneficial Owners. Notwithstanding anything to
the contrary in this Trust Agreement, at no time shall the number of Beneficial
Owners exceed 1,999 Persons. Any transfer that results in a violation of the
preceding sentence shall, to the fullest extent permitted by law, be null, void
and of no effect whatsoever.
Section 6.7    Representations and Acknowledgements of Beneficial Owners. Each
Beneficial Owner hereby represents and warrants that it (a) is not acquiring its
Beneficial Interest with a view to any distribution thereof in a transaction
that would violate the Securities Act or the securities laws of any state of the
United States; and (b) is aware of the restrictions on transfer that are
applicable to the Beneficial Interests and will not offer, sell, pledge or
otherwise transfer its Beneficial Interest except in compliance with all
applicable securities laws and regulations. Each Beneficial Owner hereby
acknowledges that (y) no Beneficial Interest may be sold, transferred or
otherwise disposed of unless expressly permitted under this Trust Agreement and
it is registered or qualified under the Securities Act and all other applicable
laws of any applicable jurisdiction or an exemption therefrom is available in
accordance with all other laws of any applicable jurisdiction; and (z) no
Beneficial Interest has been or is expected to be registered under the
Securities Act, and accordingly, all Beneficial Interests are subject to
restrictions on transfer.
Section 6.8    Status of Relationship. This Trust Agreement shall not be
interpreted to impose a partnership or joint venture relationship on the
Beneficial Owners either at law or in equity. Accordingly, no Beneficial Owner
shall have any liability for the debts or obligations incurred by any other
Beneficial Owner, with respect to the Trust Estate, or otherwise, and no
Beneficial Owner shall have any authority, other than as specifically provided
in this Trust Agreement, to act on behalf of any other Beneficial Owner or to
impose any obligation on any other Beneficial Owner with respect to the Trust
Estate. Neither the power to give direction to the Delaware Trustee, the
Signatory Trustee, the Manager, or any other Person nor the exercise thereof by
any Beneficial Owner shall cause such Beneficial Owner to have duties (including
fiduciary duties) or liabilities relating thereto to the Trust or to any
Beneficial Owner.
Section 6.9    No Legal Title to Trust Estate. The Beneficial Owners shall not
have legal title to the Trust Estate. The death, incapacity, dissolution,
termination, or bankruptcy of any Beneficial Owner shall not result in the
termination or dissolution of the Trust.
Section 6.10    In-Kind Distributions. Except as expressly provided in this
Trust Agreement, no Beneficial Owner (a) has an interest in specific Trust
property or (b) shall have any right to demand and receive from the Trust an
in-kind distribution of the Trust Estate or any portion thereof. In addition,
each Beneficial Owner expressly waives any right, if any, under the Statutory
Trust Act to seek a judicial dissolution of the Trust, to terminate the Trust,
or, to the fullest extent permit by law, to partition the Trust Estate.


18



--------------------------------------------------------------------------------





Section 6.11    Rights and Powers of Class 2 Beneficial Owner Prior to
Conversion Notice. Prior to the issuance of the Conversion Notice, the Class 2
Beneficial Owner shall have the right and power, at its sole discretion (but
subject to the restrictions in Article 3), to:
(a)    Contribute additional assets to the Trust;
(b)    Cause the Trust to negotiate or re-negotiate loans or leases;
(c)    Cause the Trust to sell all or any portion of its assets and re-invest
the proceeds of such sale or sales; and
(d)    Take any other action it deems appropriate in connection with the
ownership and operation of the Real Estate.
It is expressly understood by the Class 2 Beneficial Owner that these powers are
inconsistent with the ability to classify the Trust as an “investment trust”
under Regulations Section 301.7701-4(c), and the Trust shall not be so
classified prior to the issuance of the Conversion Notice. The Percentage Share
of the Class 2 Beneficial Owner prior to the issuance of any Class 1 Beneficial
Interests (pursuant to Section 6.14) shall be one hundred percent (100%).
Section 6.12    Issuance of Conversion Notice. The Class 2 Beneficial Owner may,
at any time in its sole discretion, issue the Conversion Notice to the Delaware
Trustee, the Signatory Trustee and the Manager. Upon issuance of the Conversion
Notice, the Class 2 Beneficial Owner shall no longer have any of the rights or
powers set forth in Section 6.11. Instead, the Class 2 Beneficial Owner shall
have the same rights and powers as apply to a Class 1 Beneficial Owner (as set
forth in Section 6.13). In no event may any Class 1 Beneficial Interests be
issued to Investors until at least three (3) days after the issuance of the
Conversion Notice.
Section 6.13    Rights and Powers of Class 1 Beneficial Owners. The Class 1
Beneficial Owners shall only have the right to receive distributions from the
Trust as a result of the operations or sale of the Real Estate. The Class 1
Beneficial Owners shall not have the right or power to direct in any manner the
Trust or the Manager in connection with the operation of the Trust or the
actions of the Delaware Trustee, the Signatory Trustee or the Manager. In
addition, the Class 1 Beneficial Owners shall not have the right or power to:
(a)    Contribute additional assets to the Trust (other than the initial
contribution of cash in exchange for Class 1 Beneficial Interests);
(b)    Be involved in any manner in the operation or management of the Trust or
its assets;
(c)    Cause the Trust to negotiate or re-negotiate loans or leases; or
(d)    Cause the Trust to sell its assets and re-invest the proceeds of such
sale.
Section 6.14    Contributions by the Class 1 Beneficial Owners; Reduction in
Class 2 Beneficial Interest. Upon the contribution of cash to the Trust by the
Investors in exchange for


19



--------------------------------------------------------------------------------





Class 1 Beneficial Interests, such Investors shall become Class 1 Beneficial
Owners. The amount of cash contributed by, and the Percentage Share of, each
Investor shall be determined by the Manager and shall be set forth in the
Purchase Agreement for each Investor. All cash contributed by Investors in
exchange for Class 1 Beneficial Interests shall be used by the Trust to
repurchase a corresponding portion of the Class 2 Beneficial Interest then held
by the Depositor. With respect to each contribution by a Class 1 Beneficial
Owner and related repurchase of a portion of the Class 2 Beneficial Interest
then held by the Depositor, the reduction of the Percentage Share of the
Depositor shall be equal to the Percentage Share granted by the Trust to the
contributing Class 1 Beneficial Owner and shall be reflected on the books and
records of the Trust. All funds received by the Trust from the Investors after
issuance of the Conversion Notice (less any amounts required to pay expenses of
the Trust) shall be used to repurchase a corresponding portion of the Class 2
Beneficial Interest then held by the Depositor, so that in no event may such
repurchase result in a net increase or decrease in the corpus of the Trust. In
no event shall any Class 2 Beneficial Interests be reissued.
ARTICLE 7
DISTRIBUTIONS AND REPORTS


Section 7.1    Payments From Trust Estate Only. All payments to be made by the
Manager under this Trust Agreement shall be from the Trust Estate.
Section 7.2    Operating Account. The Manager shall deposit all rents and other
funds collected from the operation of the Real Estate in a reputable bank or
financial institution in a trust or depository account (the “Operating
Account”). The Manager shall maintain books and records of the funds from the
Real Estate deposited in such account, interest earned thereon, and withdrawals
therefrom. The Manager shall pay from the Operating Account the operating
expenses of the Real Estate (other than those paid by a tenant of the Real
Estate as set forth in its lease) and any other payments relative to the Real
Estate as required by this Agreement.
Section 7.3    Distributions in General. The Manager shall distribute all
available cash to the Beneficial Owners in accordance with their Percentage
Share on a quarterly basis, after paying or reimbursing the Manager or the
Delaware Trustee for any fees or expenses paid by the Manager or the Delaware
Trustee on behalf of the Trust and paying the Manager’s annual fee, and
retaining such additional amounts as the Manager determines are necessary to pay
anticipated ordinary current and future Trust expenses (“Reserves”). Reserves
and any other cash retained pursuant to this paragraph shall be invested by the
Manager only in short-term obligations of (or guaranteed by) the United States,
or any agency or instrumentality thereof and in certificates of deposit or
interest-bearing bank accounts of any bank or trust companies having a minimum
stated capital and surplus of $100,000,000 (a “Permitted Investment”). All such
obligations must mature prior to the next distribution date, and be held to
maturity. All amounts distributable to the Beneficial Owners pursuant to this
Trust Agreement shall be paid by check or in immediately available funds by
transfer to a banking institution, escrow bank or transfer agent, with wire
transfer facilities for the account of such Beneficial Owner, as instructed from
time to time by such Beneficial Owner on the last


20



--------------------------------------------------------------------------------





Business Day of each calendar quarter, which amounts shall take into account for
any Beneficial Owner any amounts required to be paid by the Trust or the Manager
to any third party in connection with such Beneficial Owner’s ownership of any
particular type of Class 1 Beneficial Interests.
Section 7.4    Distribution Upon Dissolution. In the event of the Trust’s
dissolution in accordance with Article 9, all of the Trust Estate as may then
exist after the winding up of its affairs in accordance with the Statutory Trust
Act (including without limitation subsections (d) and (e) of Section 3808 of the
Statutory Trust Act and providing for all costs and expenses, including any
income or transfer taxes which may be assessed against the Trust, whether or not
by reason of the dissolution of the Trust), shall, subject to Section 9.2, be
distributed to those Persons who are then Beneficial Owners in their respective
Percentage Shares.
Section 7.5    Cash and other Accounts; Reports by the Manager. The Manager
shall be responsible for receiving all cash from the Master Tenant and placing
such cash into one or more accounts as required under the distribution and
investment obligations of the Trust under Section 7.3. The Manager shall furnish
annual reports to each of the Beneficial Owners as to the amounts of rent
received from the Master Tenant, the expenses incurred by the Trust with respect
to the Real Estate (if any), the amount of any Reserves and the amount of the
distributions made by the Trust to the Beneficial Owners.
ARTICLE 8
RELIANCE; REPRESENTATIONS; COVENANTS


Section 8.1    Good Faith Reliance. None of the Delaware Trustee, the Signatory
Trustee or the Manager shall incur any liability to anyone in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper reasonably and in good faith
believed by such Person to be genuine and signed by the proper party or parties
thereto. As to any fact or matter, the manner of ascertainment of which is not
specifically described in this Trust Agreement, the Delaware Trustee, the
Signatory Trustee and the Manager may for all purposes of this Trust Agreement
rely on a certificate, signed by or on behalf of the Person executing such
certificate, as to such fact or matter, and such certificate shall constitute
full protection of the Delaware Trustee, the Signatory Trustee and the Manager
for any action taken or omitted to be taken by them in good faith in reliance
thereon, and the Delaware Trustee, the Signatory Trustee and the Manager may
conclusively rely upon any certificate furnished to such Person that on its face
conforms to the requirements of this Trust Agreement. Each of the Delaware
Trustee, the Signatory Trustee and the Manager may (a) exercise its powers and
perform its duties by or through such attorneys and agents as it shall appoint
with due care, and it shall not be liable for the acts or omissions of such
attorneys and agents; and (b) consult with counsel, accountants and other
experts, and shall be entitled to rely upon the advice of counsel, accountants
and other experts selected by it in good faith and shall be protected by the
advice of such counsel and other experts in anything done or omitted to be done
by it in accordance with such advice. In particular, no provision of this Trust
Agreement shall be deemed to impose any duty on the Delaware Trustee, the
Signatory Trustee or the Manager to take any action if such Person shall have
been advised by


21



--------------------------------------------------------------------------------





counsel that such action may involve it in personal liability or is contrary to
the terms of this Trust Agreement or to applicable law. For all purposes of this
Trust Agreement, the Delaware Trustee and the Signatory Trustee shall be fully
protected in relying upon the most recent Ownership Records delivered to it by
the Manager.
Section 8.2    No Representations or Warranties as to Certain Matters. NONE OF
THE DELAWARE TRUSTEE, THE SIGNATORY TRUSTEE OR THE MANAGER, EITHER WHEN ACTING
UNDER THIS TRUST AGREEMENT IN ITS CAPACITY AS DELAWARE TRUSTEE, SIGNATORY
TRUSTEE OR MANAGER OR IN ITS INDIVIDUAL CAPACITY, MAKES OR SHALL BE DEEMED TO
HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE TITLE,
LOCATION, VALUE, CONDITION, WORKMANSHIP, DESIGN, COMPLIANCE WITH SPECIFICATIONS,
CONSTRUCTION, OPERATION, MERCHANTABILITY OR FITNESS FOR USE FOR A PARTICULAR
PURPOSE OF THE TRUST ESTATE OR ANY PART THEREOF, AS TO THE ABSENCE OF LATENT OR
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AS TO THE ABSENCE OF ANY
INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT, AS TO THE ABSENCE OF
OBLIGATIONS BASED ON STRICT LIABILITY IN TORT, OR ANY OTHER REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE TRUST ESTATE OR ANY
PART THEREOF.
None of the Delaware Trustee, the Signatory Trustee or the Manager makes any
representation or warranty as to (a) the title, value, condition or operation of
the Real Estate and (b) the validity or enforceability of Transaction Documents
or as to the correctness of any statement contained in any thereof, except as
expressly made by the Delaware Trustee, the Signatory Trustee or the Manager in
its individual capacity. Each of the Delaware Trustee, the Signatory Trustee and
the Manager represents and warrants to the Beneficial Owners that it has
authorized, executed and delivered the Trust Agreement.
ARTICLE 9
TERMINATION


Section 9.1     Termination in General. The Trust shall not have perpetual
existence and instead shall be dissolved and wound up in accordance with Section
3808 of the Statutory Trust Act upon the first to occur of a Transfer
Distribution or the sale of Trust Estate pursuant to Section 9.3, at which time
each Beneficial Owner’s Percentage Share of the Trust Estate shall be
distributed to such Beneficial Owner in accordance with Section 7.4.
Notwithstanding anything in this Section 9.1 or the Trust Agreement to the
contrary, the Trust shall dissolve and wind up not later than twenty-one (21)
years after the death of the last living descendant of Donald Trump, the 45th
President of the United States, who was alive on the Acquisition Date.
Section 9.2    Termination to Protect and Conserve Trust Estate. Upon the first
to occur of (a) a sale of the Trust Estate pursuant to Section 9.3 or (b) if the
Conversion Notice has been issued and the Manager determines that (i) the Master
Tenant has failed to timely pay rent due under


22



--------------------------------------------------------------------------------





the Master Lease after the expiration of any applicable notice and cure
provisions in the Master Lease, if any, (ii) the Master Tenant files for
bankruptcy, seeks appointment of a receiver, makes an assignment for the benefit
of its creditors or there occurs any similar event, or (iii) the Trust is
otherwise in violation of Section 3.2(c), and if the Manager determines in
writing that dissolution of the Trust is necessary and appropriate to preserve
and protect the Trust Estate for the benefit of the Beneficial Owners, then, in
either case, the Trust shall dissolve and wind up in accordance with Section
3808 of the Statutory Trust Act and each Beneficial Owner’s Percentage Share of
the Trust Estate shall be distributed to such Beneficial Owner in accordance
with this Section 9.2 in full and complete satisfaction and redemption of their
Beneficial Interests. Subject to the requirements of Section 3808 of the
Statutory Trust Act, immediately before any such liquidating distributions, and
only in the event that a distribution is to be made to the Beneficial Owners
under this Section 9.2, the Manager shall transfer title to the assets
comprising the Trust Estate to a newly formed Delaware limited partnership (the
“LP”) that has a limited partnership agreement substantially similar to that set
forth in Exhibit F (the “Transfer Distribution”). As part of the Transfer
Distribution, the Manager shall cause the limited partnership interests in the
LP to be distributed to the Beneficial Owners in complete satisfaction of their
Beneficial Interests in order to consummate the dissolution of the Trust. To the
fullest extent permitted by applicable law, the Manager shall be fully protected
in any such determination made in good faith, and shall have no liability to any
Person, including without limitation the Beneficial Owners, with respect
thereto, and each Beneficial Owner hereby releases Manager from any liability
(and waives any rights to claims) with respect to any such determination made in
good faith. If a determination has been made to dissolve the Trust under this
Section 9.2, the Manager may, in its discretion and upon advice of counsel,
utilize such other form of transaction (including, without limitation, a
conversion of the Trust into a limited partnership if then permitted by
applicable law) to accomplish the transaction contemplated by the Transfer
Distribution, provided that such alternative form of transaction is entered into
to preserve and protect the Trust Estate for the benefit of the Beneficial
Owners and is in compliance with the Statutory Trust Act.
Section 9.3    Sale of the Trust Estate. The Manager may sell the Trust Estate
at any time, as determined by the Manager (in its sole discretion), upon
providing notice to the Delaware Trustee that, in the Manager’s sole discretion,
a sale of the Trust Estate is appropriate, provided, however, that the Manager
shall exercise commercially reasonable efforts not to sell the Trust Estate
prior to the latter of (A) the date as of which the Trust Estate has been held
by the Trust for at least two (2) years, or (B) the second anniversary of the
Closing Date, unless in either case there has been a material change with
respect to the Trust Estate during such period that was not reasonably
anticipated by the Manager prior to the start of such period. Any such sale of
the Trust Estate shall occur as soon as practicable after the Manager has
determined that such sale is appropriate. The Manager shall be responsible for
(a) determining the fair market value of the Trust Estate, (b) providing notice
to the Delaware Trustee that a sale of the Trust Estate is appropriate, (c)
conducting the sale of the Trust Estate, and (d) after paying all amounts due to
the Delaware Trustee under this Trust Agreement, and the Lender, if any,
distributing the balance of the proceeds (net of applicable closing costs such
as transfer taxes, title insurance and legal expenses) to the Beneficial Owners.
The Delaware Trustee shall not be responsible for conducting the sale of the
Trust Estate; provided,


23



--------------------------------------------------------------------------------





however, that the Delaware Trustee shall, at the Manager’s direction, execute
any documents necessary to accomplish the sale of the Trust Estate as provided
in this Trust Agreement. The Manager and the Delaware Trustee are expressly
instructed to permit each Beneficial Owner to undertake its portion of the sale
as a like-kind exchange within the meaning of Section 1031 of the Code or
another type of tax-deferred exchange, including as described in Section 721 of
the Code. Any sale of the Trust Estate shall be on an “as is, where is” basis
and without any representations or warranties by the Delaware Trustee or the
Manager (other than as to ownership of the Trust Estate and authority to enter
into the sale). The Manager shall not have any obligation by virtue of this
Trust Agreement to spend any of its own funds, or to take any action that could
result in its incurring any cost or expense; provided, however, the Trust shall
reimburse the Manager for any such out of pocket cost or expense reasonably
incurred in connection with a sale of the Trust Estate to a third party as
contemplated under this Trust Agreement, including, without limitation, any
brokerage or consulting fees payable on such disposition and real estate
transaction costs, including legal fees, title fees, transfer taxes, recording
fees and other similar costs associated with selling real estate. To the extent
that any such costs are incurred on behalf of the Manager, the Manager may remit
any reimbursement provided for under this Section 9.3 to the party that incurred
the costs on the Manger’s behalf.
Section 9.4    Distribution upon Sale or Transfer Distribution. It is the
express understanding of the Depositor that upon a Transfer Distribution under
Section 9.2 or a sale under Section 9.3, the Trust shall distribute the
interests in the LP or the proceeds of the sale, respectively, to the holders of
Beneficial Interests in the Trust.
Section 9.5    Certificate of Cancellation. Upon the completion of the
dissolution and winding up of the Trust, upon receipt of a written direction
from the Manager, the Certificate of Trust shall be cancelled by the Delaware
Trustee who shall execute and cause a certificate of cancellation to be filed in
the office of the Secretary of State.
ARTICLE 10
MISCELLANEOUS


Section 10.1    Limitations on Rights of Others. Nothing in this Trust
Agreement, whether express or implied, shall give to any Person other than the
Depositor, the Delaware Trustee, the Signatory Trustee, the Manager, the
Beneficial Owners, and the Trust any legal or equitable right, remedy or claim
under this Trust Agreement.
Section 10.2    Successors and Assigns. All covenants and agreements contained
in this Trust Agreement shall be binding upon and inure to the benefit of the
Depositor, the Delaware Trustee, the Signatory Trustee, the Manager, the
Beneficial Owners, the Trust, and their successors and assigns, all as provided
in this Trust Agreement. Any request, notice, direction, consent, waiver or
other writing or action by any such Person shall bind its successors and
assigns.
Section 10.3    Usage of Terms. With respect to all terms in this Trust
Agreement, the singular includes the plural and the plural includes the
singular; words importing any gender include


24



--------------------------------------------------------------------------------





the other gender; references to “writing” include printing, typing, lithography
and other means of reproducing words in a visible form; references to agreements
and other contractual instruments include all subsequent amendments thereto or
changes therein entered into in accordance with their respective terms and not
prohibited by this Trust Agreement; references to Persons include their
successors and permitted assigns; and the term “including” means including
without limitation.
Section 10.4    Headings. The headings of the various Articles and Sections in
this Trust Agreement are for convenience of reference only and shall not define
or limit any of the terms or provisions of this Trust Agreement.
Section 10.5    Amendments. To the fullest extent permitted by applicable law,
this Trust Agreement may not be supplemented or amended, and no term or
provision of this Trust Agreement may be waived, discharged, or terminated
orally, but only by a signed writing.
Section 10.6    Notices. All notices, consents, directions, approvals,
instructions, requests and other communications required or permitted by the
terms of this Trust Agreement shall be in writing, and given by (a) overnight
courier, or (b) hand delivery and shall be deemed to have been duly given when
received. Notices shall be provided to the parties at the addresses specified
below.
If to the Depositor:
BC Exchange [l] TRS LLC
518 17th Street, Suite 1700
Denver, Colorado 80202
Attention:     Lainie Minnick
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600
Attention:     Joshua J. Widoff
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600


with a copy to:
Black Creek Diversified Property Fund Inc.
518 17th Street, Suite 1700
Denver, Colorado 80202
Attention:     Lainie Minnick
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600
Attention:     Joshua J. Widoff
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600




25



--------------------------------------------------------------------------------





with a copy to:
Seyfarth Shaw LLP
233 S. Wacker Drive
Suite 8000
Chicago, Illinois 60606-6448
Attention:     Steven Meier
Facsimile:    (312) 460-754
Telephone:    (312) 460-5548


If to the Delaware Trustee:
The Corporation Trust Company
1209 Orange St
Wilmington, DE 19801


If to the Manager, to:
BC Exchange [l] Manager LLC518
17th Street, Suite 1700
Denver, Colorado 80202
Attention:     Lainie Minnick
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600
Attention:     Joshua J. Widoff
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600


with a copy to:
Black Creek Diversified Property Fund Inc.
518 17th Street, Suite 1700
Denver, Colorado 80202
Attention:     Lainie Minnick
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600
Attention:     Joshua J. Widoff
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600


26



--------------------------------------------------------------------------------







with a copy to:
Seyfarth Shaw LLP
233 S. Wacker Drive
Suite 8000
Chicago, Illinois 60606-6448
Attention:     Steven Meier
Facsimile:    (312) 460-7548
Telephone:    (312) 460-5548


If to a Beneficial Owner, at such Person’s address as specified in the most
recent Ownership Records.
From time to time the Depositor, Delaware Trustee, the Signatory Trustee or
Manager may designate a new address for purposes of notice under this Trust
Agreement by notice to the others, and any Beneficial Owner may designate a new
address for purposes of notice under this Trust Agreement by notice to the
Manager.
Section 10.7    Governing Law. This Trust Agreement shall be governed by and
construed and enforced in accordance with the laws of the state of Delaware
(without regard to conflict of law principles). The laws of the state of
Delaware pertaining to trusts (other than the Statutory Trust Act) shall not
apply to this Trust Agreement.
Section 10.8    Counterparts. This Trust Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and to this Trust Agreement were upon the same
instrument.
Section 10.9    Severability. Any provision of this Trust Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction
only, be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions of this Trust Agreement, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, each of the parties hereby waives any provision of
applicable law that renders any such provision prohibited or unenforceable in
any respect.
Section 10.10    Signature of Beneficial Owners. Each Investor will execute the
Signature Page for Assignee or Transferee Beneficial Owners of BC Exchange [l]
DST, a Delaware statutory trust in substantially the form set forth in Exhibit E
(the “Signature Page”) in connection with their acquisition of a Class 1
Beneficial Interests. By executing the Signature Page, each Investor hereby
acknowledges and agrees to be bound by the terms of the limited partnership
agreement contemplated under Section 9.2 and in the form substantially similar
to that set forth in Exhibit F (the “LP Agreement”) when and if such limited
partnership is formed and pursuant to Section 19.19 of the LP Agreement. In
addition, in light of their agreement to this Section 10.10, each Investor


27



--------------------------------------------------------------------------------





hereby acknowledges and agrees that their signature to the LP Agreement will not
be required as of the Kick-out Date (as defined in the LP Agreement).
Section 10.11    Arbitration. Any dispute, claim or controversy arising out of
or relating to this Trust Agreement, or breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this Trust Agreement, shall be determined by binding
arbitration in Denver, Colorado, before a sole arbitrator selected by the
Signatory Trustee (or by the Manager, if explicitly provided in this Trust
Agreement) in its sole and absolute discretion. Arbitration shall be
administered by JAMS pursuant to its Streamlined Arbitration Rules and
Procedures. Judgment on the award may be entered in any court having
jurisdiction. The arbitrator shall, in the award, allocate all of the costs of
the arbitration (and the mediation, if applicable), including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party, against
the party who did not prevail. Anything to the contrary in this Trust Agreement
notwithstanding, the provisions of this Section 10.11 shall not apply with
respect to any application made by any party to this Trust Agreement for
injunctive relief under this Trust Agreement.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]




28



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has caused this Trust Agreement to be
duly executed as of the day and year first above written.
THE DEPOSITOR:
BC Exchange [l] TRS LLC, a Delaware limited liability company
By: Black Creek Exchange LLC, a Delaware limited liability company, its sole
member
By: BCD TRS Corp., a Delaware corporation, its sole member
By: Black Creek Diversified Property Operating Partnership LP, a Delaware
limited partnership, its sole shareholder
By: Black Creek Diversified Property Fund Inc., a Maryland corporation, its
general partner
By:     
Name: Lainie P. Minnick
Title: Chief Financial Officer


THE MANAGER AND SIGNATORY TRUSTEE:
BC Exchange [l] Manager LLC,
a Delaware limited liability company
By: BC Exchange Manager LLC, a Delaware limited liability company, its sole
member
By: Black Creek Diversified Property Operating Partnership LP, a Delaware
limited partnership, its sole member
By: Black Creek Diversified Property Fund Inc., a Maryland corporation, its
general partner
By:     
Name: Lainie P. Minnick
Title: Chief Financial Officer













--------------------------------------------------------------------------------





THE DELAWARE TRUSTEE:
The Corporation Trust Company
By:_________________________
Name: ______________________
Title: _______________________







